Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 12 May 1816
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            
              Excellent et respectable Ami,
                12 may 1816
            
            J’ai reçu avec une extrême reconnaissance votre lettre de Poplar-Forest.
            Ne croyez pas que j’aie la plus legere intention d’appliquer aux Etats-Unis aucune des idées que je devais employer pour la République Française; et que je crois bonnes à proposer à des Républiques naissantes, qui n’ont encore rien d’arrêté, Sont dans un Etat de matiere premiere, et ont demandé mon avis pour en Sortir.
            Ce n’est que Sur les Finances que je crois les Etats-Unis Susceptibles d’improvement; et il faudra longtems en exposer les principes, il faudra les y rendre familiers au petit nombre des Savans avant de rien essayer dans la pratique, qui a êté commencée avec les préjugés de l’Angleterre et du Général Hamilton—
            Vous êtes une nation Anglaise. Vous n’aspiriez lors de votre révolution qu’à vous élever à la constitution anglaise. Et Si le Parlement britannique avait voulu consentir à vous permettre d’avoir aussi un Parlement, ce que le Roi et Ses Ministres voulaient assez, vous n’auriez pas eu de révolution: vous seriez encore Sujets du Roi d’Angleterre.
            Si Washington n’avait pas êté un homme vertueux, et dont la Vertu a êté aidée, Soutenue par cinq ou Six hommes de Courage, vous auriez eu un Roi et des Pairs. C’est le regret de n’être pas des Pairs qui a Semé la graine de vos Fédéralistes.
            Bénissez Dieu de n’avoir ni Roi, ni Pairs: c’est-à-dire de n’avoir pas confié l’éducation des Familles les plus influentes à la Flatterie qui est le plus mauvais Précepteur que l’on puisse imaginer.
            Voila ce que vous avez de mieux que l’Angleterre. Vous avez conservé Ses mauvaises Loix civiles, et tous Ses mauvais usages.
            un des pires est les Elections absolument populaires, où L’on a vu à Londres un Amiral faire venir les matelots de la Flotte avec de gros bâtons; à quoi Son compétiteur opposa les Bouchers armés de couperets, qui couperent en effet les épaules à une vingtaine de matelots et gagnerent la bataille.
            J’ai vu en France des Elections à coups de chaise, et avec menace de la Lanterne.
            Vous n’en êtes pas là, parce que vos Hommes Sont plus graves et plus doux que les Européens: mais les coups de poing ne Sont pas épargnés: et les Taverniers Sont les grandes Puissances, les Seigneurs du Pays, les nominateurs des magistrats.
            Le Whiskey est un mauvais Souverain, les Boxeurs Sont de mauvais ministres; et quand ils Se Sont emparés de l’Autorité ils la vendent aux dollars payeurs du Whiskey. La liberté romaine a êté perdue par les Cliens, les capite censi, les Tribus urbaines que les Patriciens, les Patrons, les anciens Proconsuls et les Généraux pillards Soudoyaient  a leur retour des Gouvernemens Provinces et des Armées.
            J’ai pris non Seulement dégoût, mais horreur, pour les Elections de Cabaret.
            Peut-être Sont elles moins horribles dans votre Virginie; ce  doit tenir, à un autre mal, c’est que vous avez des Esclaves; de Sorte que la derniere classe de vos Citoyens n’est pas la derniere Classe de la Société
            C’est peut-être aussi ce qui fait que vous avez plus de gens de Lettres et d’Hommes propres au Gouvernement que la pluspart des autres Etats. Vos Hommes un peu bien élevés Sont plus riches, ont moins de travail forcé, moins d’affaires, plus de loisir, plus de tems pour Se livrer à l’étude.
            Quand l’esclavage aura cessé, vous retomberez à cet égard au niveau des autres Etats: ce qui n’empêche pas qu’il faille tendre à terminer l’esclavage.
            Mais, malheureux Enfans de l’Angleterre, vous êtes voués comme elle, pour plusieurs Siecles, peut-être pour toujours, aux plus mauvais principes d’Election. Et il ne faut pas Songer à y remedier;  il ne faut pas en beaucoup parler; il ne faut pas en écrire trop librement. Si cela changeait, votre Peuple Se croirait détrôné, il perdrait le Patriotisme; et votre Sureté politique, votre indépendance Seraient en danger.
            Dans des Sociétés neuves, ou dans une qui, comme la Nation française, Sort de la monarchie, de la distinction entre la Noblesse et la Roture, et de la Soumission au Sacerdoce, il faut être plus hardi; ne pas Souffrir la Tyrannie d’en haut, ne pas donner occasion et moyens à celle d’en bas. La première est plus perverse, la dernière est plus féroce. Toutes deux Sont insolentes, impitoyables et cruelles.
            Comment Suis-je Sorti de là? En consultant la Justice, et lui donnant pour Conseiller, non pour maitre, l’Interêt public—
            La Justice m’a dit que le droit naturel d’exprimer Sa pensée Sur toute chose, de vive voix ou par écrit, à la charge De n’insulter; ni calomnier personne, n’emporte aucunement celui de déliberer, de voter, de prononcer Sur les Affaires d’autrui, Si l’on n’en a pas reçu de cet Autrui la mission Spéciale: car la Société n’est faite que pour conserver à chacun ce qu’il a, et la faculté d’ameliorer ce qu’il a, Sans porter atteinte à la liberté, ni à la Propriété de qui que ce Soit.
            La Justice m’a dit que chacun devant être le Maitre Sur Son Champ et dans Sa maison, ceux qui n’ont ni champ, ni maison, qui ne mangent que par Salaire, et ne logent que par contrat, ne Sont et ne doivent être dans aucune Société complettement les égaux de ceux dont ils ont Sollicité le toit et le pain, qui les hébergent et qui les nourrissent, de ceux à qui Dieu, le travail, les Capitaux qu’il a procurés, la Nature et l’équité, ont confié l’importante magistrature de produire les Récoltes, de les conserver pour l’interêt de tous, de les distribuer par de libres conventions.
            Personne ne peut avoir que par délégation aucun droit Sur ce dont il n’est pas Propriétaire.
            Tout Homme est propre à recevoir une délégation: C’est l’affaire de Son déléguant, ou de Ses déleguans que de la bien placer. L’Eligibilité est un droit naturel; et la non éligibilité Serait, est un tort fait aux Electeurs. L’Electoralité n’appartient à Personne que pour l’administration de ce qui est à lui.
            L’Homme qui ne posséde que Sa personne et des biens mobiliers ne peut avoir droit qu’à la liberté de Sa personne, à la propriété de Ses biens, à la faculté d’en disposer comme il l’entend.
            Vous ne prétendriez pas que parce qu’il a besoin de manger, il  eut le droit d’obliger les Propriétaires de terre à cultiver pour le nourrir; car alors les Propriétaires ne seraient plus les Propriétaires, ils Seraient devenus des Esclaves de la Glèbe. Les Romains l’ont voulu et c’est ce qui a principalement favorisé contre eux les succès des Barbares. Mr Colbert en a fait l’objet de Sa politique. Et les Anglais ont adopté depuis Soixante ans cette politique injuste et , qui jointera périlleuse qui conjointement avec l’ignorance et  la négligence des autres nations et aux avec le progrès du luxe, ont fait de l’Angleterre une immense ville, exposée à tous les dangers d’une Ville, ce dont elle commence à S’appercevoir aujourd’hui, avec et ce dont elle a une imbécile et inutile Surprise.
            Les Droits des Hommes qui ne possédent que leur Personne et des effets mobiliers, doivent être religieusement respectés en tout pays, par toutes les nations, par tous les Gouvernemens. Aucune nation n’a le droit de conférer à Son Gouvernement le pouvoir de gêner la liberté, de violer la propriété d’aucun homme.
            Il entre dans les droits de ces membres de la Classe des Salariés d’aller chercher leur Salaire où il leur plait, de le gagner comme il leur plait, de faire pour lui les conventions qui leur plaisent. Ils ne Sont réellement membres,  ni sujets d’aucune nation qu’autant ni sujets dans une nation qu’autant qu’autant qu’il convient à leur interêt et à leur bienveillance.
            Les Propriétaires du Sol au contraire tiennent nécessairement au Pays. Ils en Sont souverains cosouverains, car il est à eux. Ils peuvent l’exploiter à leur fantaisie. Ils peuvent le vendre; et ne Sauraient abdiquer leur part de la cosouveraineté qu’en vendant leur héritage—
            Mais j’ai Senti que leur Souverainete ou Cosouverainété, quoique très juste et très incontestable, ne Serait pas très assurée, S’ils ne ralliaient pas à eux tous les Hommes d’esprit et jouissans d’une existence indépendante. C’est ce qui m’a fait inventer les Gentilshommes avoués qui ne Sont pas des Gens Sans aveu puisqu’un Seigneur de maison consent à leur céder, pour un tems convenu, le tout ou partie de Son Autorité dans Sa Seigneurie; et m’a fait aussi c’est aussi ce qui m’a fait appeller à leur conseil, au droit de concourir aux Elections de Magistrats et aux plans d’amélioration. Les Gentilshommes honoraires et les Seigneurs dignitaires, qui le deviennent à raison de gradés  mérites et obtenus dans le Service civil et ou militaire et dans les Professions lettrées.
            La belle idée de ne donner l’activité du droit de cité qu’à ceux qui a une époque indiquée Sauront lire et écrire, n’est point aux Cortès d’Espagne. Elles l’ont puisée avec raison dans La Constitution de l’An Trois des Français qui fût un très bel ouvrage, auquel j’ai tâché de rallier la mienne, parce qu’elle est la Seule qui ait êté adoptée librement, et que, renversée par la violence, elle devait en France être regardée comme encore obligatoire.
            Cette Constitution de l’An Trois avait peu de défauts: dont le plus grave êtait de n’avoir assuré aucune retraite aux Membres du Directoire, pas même la place à vie dans le Conseil des Anciens où ils auraient êté des Consulaires très utiles
            Ce directoire nommé par le Canon de Buonaparte, et le Canon est un dangereux Electeur, a dit-on êté vénal: cependant La Revelliere et Le Tourneur en Sont Sortis fort pauvres. Les autres ont fait le 18 Fructidor parce qu’ils avaient de la répugnance à passer du Trône au Grenier, a Sortir d’un magnifique Palais pour rentrer dans leur triste Cabinet de médiocres Avocats.
            Dans ma Constitution, je n’ai rien ôté à personne, et j’ai mis tout citoyen à portée d’acquérir. Le moindre ouvrier, S’il est Sage, y peut Sur Ses vieux jours acq acheter une propriété fonciere et devenir membre actif du Souverain. Le moindre Homme de lettres, S’il S’applique à des études Serieuses, et Se distingue toujours entre Ses Pairs, peut devenir Membre de la Régence et Président de la République.
            Aucun choix Important ne peut être mauvais, parce qu’aucune Assemblée n’est tumultueuse; et qu’une fois Sorti de la sa Commune, on ne peut avancer que du Sein d’une élite à une plus haute élite.
            En donnant le plus grand interêt d’Ambition et d’Amour propre à la Propriété territoriale, j’ai assuré le plus bas prix possible à l’Interêt de l’argent pour les manufactures, pour le commerce, pour les Emprunts publics. En animant la tête et le coeur, j’ai renforcé les bras.
            Je Suis bien aise que vous ayiez approuvé mes quatre mots magiques, la Liberté, la Vérité, la probité, l’honneur, consolidés par le droit d’être crûs Sur parole, tant que la fausseté n’est pas démontrée; et par l’affreuse peine de quitter la cocarde nationale S’il arrive qu’il Soit prouvé qu’on ait êté de mauvaise foi, ou qu’on ait menti.
            J’ai regardé comme une louable adresse, mais j’avoue bien que ce n’est qu’une adresse, d’avoir donné comme un privilege à ceux dont l’existence n’est pas indépendante l’exemption des Assemblées politiques, du service de la Garde nationale, et des fonctions de Juré.—Le vrai Sans doute est qu’il leur est avantageux et profitable de n’être pas  dérangés de leur travail; comme aussi qu’ils Seraient dangereux dans le nôtre.
            Il est vrai encore que tous les maux causés par les ouvriers et Journaliers métamorphosés en Politiques, déguisés en membres du Souverain dont j’ai êté le triste témoin en France, Seraient beaucoup diminués Si l’éducation publique êtait bonne; Si de bons livres classiques que les Enfans auraient eu à transcrire, même à apprendre par coeur, leur avaient profondément inculqué les principes de justice et de morale qu’ils ont tous dans leur premiere enfance, et qui ne s’obliterent que par la faute des Parens et des Instructeurs.
            Nous Sommes loin d’être à cet égard Sans reproche, mon respectable Ami, ni vous, ni moi.
            Si j’avais eu le Courage d’apprendre la l’anglais assez pour le pouvoir écrire, (mais je ne puis m’assujettir à étudier des mots qui ne Sont que des Synonimies et ne me donnent pas une Seule idée nouvelle, quand je me Sens un Si grand besoin d’apprendre des choses, et même d’en enseigner à ceux qui Sont encore plus ignorans que moi):
            Ou Si vous aviez eu la bonté de faire traduire notre petit Traité de l’Education nationale, quatre, cinq, ou Six ans auraient Suffi pour nous procurer les livres classiques; et il y aurait déja dix ou douze ans que nos Ecoles Seraient montées, et nous aurions aujourd’hui des Hommes de vingt ans d’une haute valeur, qui d’ici à dix ans auraient êté dans les Etats Unis une inexprimable richesse, une impôsante Puissance à tout bien.
            Mr Gilmer S’est mis à cette Traduction, et la fera très bonne. mais nous aurons perdu dix Sept ans, peut être vingt; car il faut bien trois ou quatre ans pour que Votre Souverain dont le Palais est dans un million de maisons, comme dit Si ingénieusement le bon Corréa, ait le tems de lire les mémoires de Ses Conseillers, celui de Se former une opinion, et de donner, dans le Sanctuaire des Tavernes, par le Pouvoir exécutif de quelques nez cassés, de quelques yeux pochés, Ses instructions et Ses ordres à Ses délégués, Représentans, Sénateurs, Président et Ministres.
            Rien n’est perdu, tout Se fait à la longue, mais tout Se fait tard; parce que les Hommes Sont négligens et indolens, S’amusent à dormir, à rire, à Se promener, à jouer aux échecs, ou au Wisk, à lire des Romans, à faire des Poëmes, à tuer le tems qui les tue.
            Ce petit livre, quoiqu’imprimé deux fois en France, n’y a êté d’aucune utilité, non pas même à la commission formée pour y établir la méthode d’éducation de Lancaster, mais qui ne passera pas d’un cheveu ce qu’on fait dans la divine ou détestable Angleterre.—Et je ne Souhaite pas même que notre ouvrage y ait actuellement de l’influence; car, au lieu de livres classiques, on n’y ferait que des Livres catholiques, et l’on reculerait les Hommes d’un Siecle avec l’instrument fait pour les avancer.
            Je viens de vous dire que Mr Gilmer veut bien travailler pour moi, et devenir Savant en Economie politique. Ce m’est un grand bonheur.
            Je lui envoie en feuilles volantes, à un cent la Feuille, les livres ou fragmens de livres qui me paraissent lui être le plus nécessaires, et Selon l’ordre des idées.
            Je n’ai pas pu lui envoyer ainsi imprimé le petit Traité du droit naturel de Mr quesnay, qui a eu le premier le mérite de voir que les Hommes réunis en Société n’ont pas renoncé, comme on le croyait, à quelques uns de leurs droits naturels, et n’ont au contraire formé des Corps politiques que pour étendre et augmenter l’usage de tous leurs droits. J’ai êté obligé de faire copier cet ouvrage très court et très rare. Je le joins ici, Voudrez vous bien le lui envoyer Sous votre contreseing. Je crois que vous Savez qu’il demeure à Winchester, dans votre Virginie.
            une autre chose que je ne vous ai pas dite; et qui m’afflige au plus profond du coeur, est que je Serai vraisemblablement obligé de retourner en France chercher la Calomnie, la persecution, d’en haut et celle d’en bas; peut-être et Selon l’apparence la prison Suivie d’une mort violente, en Supposant que celle ci ne la précede pas.
            Mais ma Femme est malade, même estropiée depuis dix Sept mois d’une blessure à une jambe. Il parait qu’elle ne peut absolument pas venir ici. Elle me demande avec les plus vives instances.
            Si elle persiste, et ne peut Se faire amener en chaise à porteurs ou Sur une chaise Longue de Paris au Havre, y être hissée Sur un Vaisseau, en descendre de même, et revenir à bras d’hommes dans la même chaise à notre Eleutherian, je ne pourrai me dispenser d’aller la rejoindre.—Il m’est plus aisé de me compromettre, de Sacrifier le reste de ma vie et ce que je puis encore faire de travail, et même de nous exposer tous deux car je lui Serai un danger de plus, que de lui écrire, je t’abandonne; vis ou meurs comme tu pourras; nous Sommes Séparés pour toujours.—Cela Serait entierement indigne de moi.—L’écriture dit: l’homme quittera Son Pere et Sa mere et S’attachera à Sa Femme.—Ces liens qui ont êté volontaires Sont les plus Sacrés.—Je vous envoie la notice historique que j’ai faite pour le brave et bon Barlow: Dans la derniere phrase vous trouverez l’inviolable régle de ma conduite, que j’ai Suivie, non pas tout a fait depuis les Soixante Seize ans auxquels j’arrive, mais bien depuis environ Soixante.
            Si je puis guérir ma pauvre Amie assez pour la rendre transportable, je la ramenerai dans notre Vallée: car je désire par dessus tout, et pour l’accomplissement de mes devoirs, donner mes derniers travaux aux Etats-Unis et aux autres Républiques américaines.
            J’ai trois ouvrages à faire, qui ne peuvent guere être écrits, et certainement ne peuvent être imprimés que dans un Pays complettement libre.
            Voici le Sujet du premier:
            „Qu’est-ce que tous les Gouvernemens doivent pouvoir et vouloir faire?
            Qu’est-ce qu’aucun Gouvernement ne doit pouvoir, et ce qu’aucune Nation n’a le droit d’autoriser Son Gouvernement à faire?„
            Voici celui du Second:
            „Comment Se fait-il que, depuis l’existence du monde, il n’y ait encore eu nulle part un bon Gouvernement, une bonne éducation, ni une bonne Religion?  tandis que toutes les Vérités, tous les Principes, toutes les maximes, qui fonderaient ces trois choses, lesquelles ne peuvent être complettes ni durables l’une Sans l’autre, Sont néanmoins dans toutes les têtes et dans tous les coeurs, et qu’il est assez facile de les y reconnaitre, de les en tirer.„
            Voici celui du troisième dont j’ai fait le plan chez vous à mounticello:
            „Quelles Sont les Loix naturelles du bon Gouvernement et de la bonne Administration d’une Famille isolée dans un désert?
            Et comment peuvent-elles S’appliquer et S’étendre aux cinq cent millions de Familles qui doivent un jour peupler l’Amérique?„
            
              Je vous Salue et vous embrasse avec tendresse et respect.
               DuPont (de Nemours)
            
          
          
            Mes respects à Madame Randolph, et à toutes Ses aimables dames et demoiselles, y comprise Miss Septimia.
            Je joins une petite brochure,  que je crois vous avoir donné dans le tems mais Sur laquelle on me dit qu’on ne pourrait plus l’imprimer en France.
          
         
          Editors’ Translation
          
            
              
                Excellent and respectable Friend,
                  12 may 1816
              
              I have received with extreme gratitude your letter from Poplar Forest.
              Do not believe that I have the slightest intention of applying to the United States any of the ideas I used for the French Republic. I believe that they are only suitable to propose to newborn republics that have not yet settled on anything, are in a raw state, and have requested my advice to get them out of that condition.
              Only with regard to finance do I believe the United States susceptible to improvement; and much time will be needed to expose it to the relevant principles. These must be made familiar to the few experts before trying anything in practice, which has been developed thus far in accordance with the prejudices of England and General Hamilton.
              You are an English nation. During your revolution you only aspired to elevate yourself within the English constitution. If the British parliament had consented to allow you to have a parliament as well, which the king and his ministers were rather willing to accept, you would have had no revolution. You would still be subjects of the king of England.
              If Washington had not been a virtuous man, and if his virtue had not been helped and supported by five or six courageous men, you would have had a king and peers. Regret at not being peers sowed the seed of your Federalists.
               Thank God for having neither king nor peers; that is to say, for not having entrusted the education of the most influential families to flattery, which is the worst tutor that can be imagined.
              This is what you have that is better than England. But you have kept its bad civil laws and all its bad customs.
              One of the worst is completely popular elections. To one such in London, an admiral brought sailors of the fleet armed with large bludgeons, which his competitor opposed with butchers armed with cleavers and who indeed cleaved the shoulders of about twenty sailors and won the battle.
              In France I have seen electoral battles with chairs and threats to hang people from the lampposts.
              You have not reached this point, because your men are more serious and gentle than Europeans are: but punches are not spared: and tavern keepers are the highest power, the lords of the land, the nominators of magistrates.
              Whiskey is a bad sovereign, and  pugilists are bad ministers; and when they have seized authority, they sell it for the dollars they need to pay for whiskey. Roman liberty was lost by the clients, the capite censi, and the urban tribes, whom the patricians, patrons, former proconsuls, and pillaging generals bribed when they returned from the provinces and the army.
              I have acquired not only a feeling of disgust, but of horror, for cabaret elections.
              Perhaps they are less horrible in your Virginia; if so, it must be because of another evil, which is that you have slaves, so that the lowest class of your citizens is not the lowest class in society
              Perhaps this is also why you have more scholars and men suitable to govern than most other states. Your men, raised somewhat better, are richer and not forced to work as much, have less business to attend to and more leisure time, and can devote more time to study.
              When slavery ends you will fall back in this regard to the level of the other states: which makes it no less necessary to see to the abolition of slavery.
              But, unfortunate children of England, you are doomed, like her, for several centuries and perhaps forever, to follow the worst electoral principles. One must not think of remedying the problem; one must not talk much about it; one must not write about it too freely. If that were to change, your people would believe that they had been dethroned; they would lose their patriotism; and your political safety and independence would be threatened.
              In new societies or in one that, like the French nation, is just emerging from monarchy, from the distinction between nobles and commoners, and from submission to the priesthood, it is necessary to be bolder. One must neither suffer tyranny from the top nor give an opportunity or means for tyranny from below. The former is more perverse, while the latter is more ferocious. Both are insolent, merciless, and cruel.
              How did I escape this? By consulting justice and giving it the public interest as an adviser, not as a master—
              Justice told me that the natural right to express one’s thoughts on all things, in speech or in writing, providing one does not insult or slander anyone, in no way confers a right to deliberate, vote, or pronounce on the affairs of other people, if one has not received a special assignment from them: because the main goal of society is to preserve to each person what he has and the faculty to improve what he has without undermining the liberty or property of anyone else.
              Justice told me that, while each person must be master of his own domain and house, people who have neither land nor home, who put food on the table only through their salaries and are housed only through contract, are not and should not in any society be the complete equals of those from whom they solicit their room and board, who give them a roof over their heads and feed them, and to whom God, work, capital provided by work, nature, and equity have entrusted the important magistracy of producing crops, storing them in the interest of everybody, and distributing them through freely negotiated agreements.
              No one can have the right to what he does not own, except through delegation.
              Every man is eligible to receive a delegation: it is the responsibility of his delegator or delegators to act wisely. Eligibility is a natural right; and ineligibility would be, and is, unfair to the electors. The ability to elect belongs to nobody except as it pertains to the administration of what belongs to him.
              A man who owns nothing but his own person and personal property can only be entitled to the freedom of his own person and  property and the ability to dispose of it as he wishes.
              You would not claim that because he needs to eat he has the right to force landowners to farm in order to feed him; because then landowners would no longer be landowners, they would have become slaves of the soil. The Romans wished it to be so, and this is what contributed more than anything to the success of the barbarians opposed against them. Mr. Colbert made it the object of his politics. The English have adopted this unfair and perilous policy  for sixty years, which, combined with the ignorance and negligence of the other nations and the progress of luxury, has turned England into an immense city and exposed it to all the dangers of a city. That nation is beginning to notice this today, which stupidly and uselessly surprises it.
              The rights of men who own nothing but their persons and personal property must be religiously respected in every country, by every nation, and by all governments. No nation has the right to confer on its government the power to hinder the freedom or violate the property of any man.
              One of the rights of these members of the salaried class is to go and get their salary wherever they want, earn it as they please, and enter into whatever working arrangements they like. They really are members or subjects of any nation only inasmuch as it suits their interest and benevolence.
              Landowners, on the contrary, are necessarily attached to the land. They are its co-sovereigns, because it is theirs. They may cultivate it as their fancy dictates. They can sell it; and they could only abdicate their portion of the co-sovereignty by selling their inheritance—
              But I felt that their sovereignty or co-sovereignty, though very just and undeniable, would not be very secure if they did not rally around them all intelligent men who enjoy an independent life. This is what caused me to invent the concept of the avowed gentlemen, who are not untrustworthy, since a lord consents to cede them for an agreed-upon time all or a portion of his authority over his domain; and it is also what made me call for their advice and for their right to contribute to the election of magistrates and to projects of improvement. The honorary gentlemen and dignitary lords become so through grades of merit obtained in the civil or military service and the learned professions.
              The beautiful idea of giving the right of citizenship to those who at a specified time know how to read and write does not belong to the Cortes of Spain. The Cortes was right to take it from the French constitution of the Year III; this was a very handsome work, to which I have tried to connect mine, because it is the only one that was adopted freely and, as it was overthrown by violence, it was still considered to be in force in France.
              This constitution of the Year III had few defects, of which the gravest was the failure to insure any retreat to the members of the Directory, not even a lifetime seat in the Council of Elders, where they would have been very useful as consuls
              This Directory was appointed by Bonaparte’s cannon, and the cannon is a dangerous elector. It was said to be venal: La Révellière and Le Tourneur, however, came out of it very poor. The others staged 18 Fructidor because they were reluctant to move from throne to garret and leave a palace in order to enter their sad, second-rate lawyers’ offices.
              In my constitution I have taken nothing from anybody, and I have put every citizen within reach of acquiring property. Accordingly the humblest worker, if he is wise, can, in his old age, buy real estate and become an active member of the sovereign. The humblest man of letters, if he applies himself to serious studies and always distinguishes himself among his peers, can become a member of the regency and president of the republic.
              No important choice can be bad, because no assembly is tumultuous; and once a man has left his commune, he can only advance from one elite to a higher one.
              By giving ambition and self-esteem the greatest interest in owning land, I have insured the lowest possible price for the interest on money used for manufactures, commerce, and public loans. By animating the head and the heart, I have strengthened the arms.
              I am happy that you have approved my four magic words, liberty, truth, probity, and honor, consolidated by the right to have one’s word believed so long as falsehood has not been proven and by the horrible pain of being stripped of the national cockade if it is proved that one acted in bad faith or lied.
              I have considered it a laudable and ingenious proposition, but only that, to have given, as a privilege, exemption from political assemblies, national guard service, and jury duty to those whose life is not independent.—In truth, it is probably advantageous and profitable not to disturb these people from their work; they would also be dangerous in ours.
              
              It is also true that all the evils caused by workers and day laborers metamorphosed into politicians and disguised as members of the sovereign, evils I was sad to witness in France, would be greatly diminished if public education were good and if fine classical books that children would be required either to transcribe or even learn by heart had deeply instilled in them the principles of justice and morality that they all have in early childhood and that are only obliterated through the errors of their parents and instructors.
              We are far from blameless in this regard, my respectable friend, neither you nor I.
              If I had had the courage to learn enough English to be able to write in that language (but I cannot subject myself to the study of words that are just synonyms and do not give me a single new idea when I feel such a great need to learn things and even teach them to those who are even more ignorant than I am):
              Or if you had had the kindness to have our little treatise on national education translated, four, five, or six years would have been enough for us to procure classical books, and our schools would have already been created ten or twelve years ago. Today we would have twenty-year-old men of high value, who ten years hence would have been for the United States a source of inexpressible wealth and an imposing force for everything good.
              Mr. Gilmer has undertaken this translation and will do it very well. But we will have lost seventeen years, perhaps twenty, because it takes three or four years for your sovereign, whose palace is in a million houses, as the good Corrêa so cleverly says, to have time to read the memorandums of his advisers, form an opinion, and give, in the sanctuaries of taverns, through the executive power of a few broken noses and black eyes, his instructions and orders to his delegates, representatives, senators, president, and ministers.
              Nothing is lost; everything gets done eventually, but all gets done late, because men, who are negligent and lazy, waste their time in sleeping, laughing, taking walks, playing chess or whist, reading novels, writing poems, and killing the time that kills them.
              This little book, though printed twice in France, was completely useless there, even to the commission that was formed to establish Lancaster’s method of education, but which will not surpass by a hair what is done in divine or detestable England.—And I do not even wish for our work to have any influence there, because instead of classical books, they would only make Catholic books and set men back a century with the tool made to push them forward.
              I just told you that Mr. Gilmer is willing to work for me and become a scholar in political economy. It pleases me greatly.
              I am sending him, at one cent per leaf, loose sheets of the books or fragments of books that to me seem most necessary to him, following the ideas in their order.
              I was unable to send him, printed in the same manner, the little treatise on natural rights by Mr. Quesnay, who has the merit of having been the first to see that men united into societies have not renounced, as was believed, their natural rights, but have on the contrary formed political bodies only to spread and increase the use of all their rights. I had to have this very short and rare book copied. I am enclosing it here. Would you please send it to him under your countersignature? I believe you know he lives in Winchester in your Virginia.
              Another thing that I have not told you and that afflicts me deep in my heart is that I probably will have to go back to France in search of slander, persecution from on high and below, and perhaps, more than likely, prison followed by a violent death, supposing that the latter does not precede the former.
              But my wife is sick and has even been crippled for seventeen months by an injury to her leg. It seems that she absolutely cannot come here. She is pleading for me to go to her.
              If she persists and cannot be brought on a sedan chair or a chaise longue from Paris to Le Havre, hoisted onto a ship and lowered in the same manner, and carried by men in the same sedan chair to our Eleutherian, I could not excuse myself from going and joining her.—It is easier for me to compromise myself, sacrifice the rest of my life and the work I am still able to do, and even endanger the two of us, because I will be for her an additional danger, than write to her: I am abandoning you; live or die as you can; we are separated forever.—This would be entirely unworthy of me.—The scripture says: man will leave his father and mother and become attached to his wife.—These bonds, because they are voluntary, are the most sacred ones.—I send you the historical notice I have written about the brave and good Barlow. In the last sentence you will find the inviolable rule of my conduct, which I have been following for not quite all of my seventy-six years, but for a good sixty.
              If I am able to cure my poor friend enough to make her transportable, I will bring her back to our valley, because I desire above all, and for the fulfillment of my duties, to give my last works to the United States and the other American republics.
              I have three to write, and they cannot be written and certainly cannot be printed in a country that is not completely free.
              Here is the subject of the first one:
              “What is it that all governments must be able and willing to do?
              What is it that no government should be able to do and which no nation should have the right to authorize its government to do?”
              Here is that of the second:
              “How is it that, since the world began, there has not yet been a good government, a good education, or a good religion? Whereas all the truths, principles, and maxims that would establish these three things (which cannot be complete or lasting without each other) are, nevertheless, in every head and heart, easy to recognize, and draw out.”
              Here is the third, which I outlined at your house at Monticello:
              “What are the natural laws for the good government and administration of a family isolated in a desert?
              And how can they be applied and extended to the five hundred million families that must some day populate America?”
              
                I salute and embrace you with tenderness and respect.
                 DuPont (de Nemours)
              
            
            
              Give my regards to Madame Randolph and all her kind ladies and young ladies, including Miss Septimia.
              I am including a little brochure that I think I gave you in the past, but which I am told could no longer be printed in France.
            
          
         